Citation Nr: 0725869	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cerebrovascular accident (CVA).  

6.  Entitlement to a rating in excess of 30 percent for 
dermatophytosis with secondary eczemoid eruptions and post-
inflammatory vitiligo.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  A videoconference hearing was held 
before the undersigned in June 2007.  A transcript of this 
hearing is of record.

The RO denied the claims for service connection for 
hypertension, CAD and residuals of a CVA on "de novo" review.  
An unappealed December 1996 rating decision previously denied 
such claims.  As it is a jurisdictional matter, the Board 
must determine in the first instance whether new and material 
evidence has indeed been received to reopen the claims.  See 
Barnett v. Brown, 83 F3d. 1380 (Fed. Cir. 1996).  The matters 
on appeal are characterized accordingly.

The matter of entitlement to a rating in excess of 30 percent 
for dermatophytosis with secondary eczemoid eruptions and 
post-inflammatory vitiligo and the claims to reopen are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  Depression was not manifest during service and it is not 
shown that any such disability is related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

2.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of service connection for PTSD and 
depression, the veteran was provided VCAA notice by letter in 
April 2001, prior to the rating decision appealed.  The 
letter explained the evidence necessary to substantiate his 
claims for service connection, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  Although the April 2001 letter 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  Furthermore, in a March 2006 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has had ample time to respond/supplement the 
record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

PTSD and Depression

With respect to the issue of entitlement to service 
connection for PTSD, the veteran contends that when he was 
assigned to duty as an ambulance driver in Fort Carson, 
Colorado, he had to pick up his boss, who had committed 
suicide.  He further stated that he saw other maimed, injured 
and dead people as a part of his duty.  With respect to the 
issue of entitlement to service connection for depression, 
the veteran maintains that his depression was also caused by 
his duties during military service.

The veteran's service medical records, including a May 1964 
service separation examination report, are silent for 
complaints or findings related to PTSD or depression.  

In May 2000, the veteran filed a claim for service connection 
for PTSD and depression.  He indicated that he had been 
treated for depression since 1995.

A June 2000 VA mental health intake and assessment report 
notes the veteran's complaints of problems sleeping and a 
terrible temper.  A history of depression was noted.  The 
veteran reported that, during his military service, he worked 
as a medic and an ambulance driver and "saw everything."  
The assessment was major depression, in full remission.  The 
examiner stated that the veteran did not identify with the 
usual signs and symptoms of PTSD.  

During a January 2001 VA examination, the veteran reported 
that when he was assigned to duty as an ambulance driver, he 
had to pick up his boss, who had committed suicide.  The 
examiner noted that the veteran did not describe this episode 
as particularly upsetting.  The examiner also noted that the 
veteran did not change his job after this episode, and 
continued to go on ambulance calls thereafter.  Currently, 
the veteran reported taking antidepressants, which were 
prescribed by his family physician.  Upon examination, the 
veteran was well groomed and neatly dressed.  Affect was of 
full range and the veteran was fully oriented.  Responses 
were given in a goal-directed fashion.  The examiner noted 
that the veteran was psychologically stable.  The examiner 
noted that although the veteran apparently witnessed tragic 
events while in service, these events did not seem to create 
in him a sense of horror or fear.  Moreover, there was no 
evidence of long-lasting repercussions that would cause him 
to have avoidance or arousal behavior.  The examiner also 
noted that the veteran's depressive episodes appeared to be 
situational in nature; there was no evidence of a depressive 
disorder currently.  

An April 2001 VA treatment record notes that the veteran was 
seen for psychiatric testing.  After completing the modified 
PTSD symptom scale, the veteran was diagnosed with PTSD by 
his therapist.  No specific objective findings were reported.  
In May 2001, the same VA therapist noted a diagnosis of rule 
out PTSD.  A June 2001 VA mental health note indicated that 
the veteran was examined by a psychiatrist.  The veteran 
complained of nightmares and problems sleeping.  The 
diagnosis was recurrent major depression, in remission.  

A September 2002 VA examination report notes a diagnosis of 
depression.  The veteran reported that his depression was 
brought on after he suffered a stroke and was fired from his 
job of 18 years.

VA treatment records dated from 2002 to 2005 note continued 
treatment (medication) for depression and are negative for a 
diagnosis of PTSD.  

With regard to PTSD, an April 2001 VA treatment record notes 
a diagnosis of PTSD.  However, the VA therapist treating the 
veteran at this time did not specify which alleged stressor 
event or events caused the veteran's PTSD.  Furthermore, the 
therapist did not specify any symptoms of increased arousal, 
persistent re-experiencing of the stressor event, persistent 
avoidance of stimuli associated with the stressor event, or 
the impairment of social, occupational, or other functioning.  
Thus, this diagnosis was not in accordance with the 
requirements of DSM-IV, and is not binding upon the Board.  
See Hayes v. Brown, 5 Vet. App. 60 (1993).

Conversely, the January 2001 VA psychiatric examination 
resulted in a conclusion that the veteran does not have PTSD.  
The VA psychiatrist who examined the veteran reviewed the 
veteran's claims folder, including his VA treatment reports, 
and concluded that the veteran did not have PTSD.  The 
examining psychiatrist specified reasons for that conclusion, 
as noted above.  Moreover, the VA therapist who diagnosed 
PTSD in April 2001 noted a diagnosis of rule out PTSD in May 
2001.  All subsequent VA treatment records are negative for a 
diagnosis of PTSD.

Under the circumstances, the Board concludes that a clear 
preponderance of the medical evidence favors the conclusion 
that the veteran does not have PTSD.  As noted above, to 
establish service connection there must be medical evidence 
of a current disability.  The veteran's sincere belief that 
he has PTSD is not enough as he does not have the medical 
expertise or training necessary to diagnose his condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Since the weight of the evidence as described above clearly 
favors a denial of the claim for service connection for PTSD, 
the doctrine of giving the veteran the benefit of the doubt 
when the evidence is in relative equipoise is not for 
application.  See 38 U.S.C.A. § 5107(b).  

With regard to depression, the veteran's service medical 
records, including his discharge examination report, are 
silent for any findings of depression.  There is no post-
service medical evidence of depression until many years after 
the veteran's discharge.  In fact, the veteran denies seeking 
treatment for depression until more than 30 years after his 
military service.  Consequently, service connection for 
depression on the basis that such disease became manifest in 
service and persisted is not warranted.  Furthermore, the 
record does not include a medical opinion to the effect that 
any current depression may be related to the veteran's 
military service.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide this claim, in that any 
such opinion would not establish the existence of the claimed 
disease in service to which a current disability could be 
related, nor produce evidence (e.g., continuity of 
complaints) supporting that there is a nexus between the 
current depression and service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for depression.  Accordingly, it must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.


REMAND

As to the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
hypertension, CAD and residuals of a CVA, existing law and 
regulations mandate a return of this file to the RO for due 
process considerations.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court essentially stated that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Review of the claims 
file reveals that notice in this regard to date is 
incomplete.  Moreover, statement of the case (SOC) and 
supplemental SOCs (SSOCs) did not provide the veteran with 
the appropriate regulation, 38 C.F.R. § 3.156(a) (effective 
for claims filed prior to August 2001), for consideration in 
these claims.

As to the increased rating issue, the veteran maintains that 
his dermatophytosis with secondary eczemoid eruptions and 
post-inflammatory vitiligo is more disabling then currently 
evaluated.  Specifically, during a June 2007 hearing before 
the undersigned, the veteran and his representative 
maintained that the most recent (October 2006) VA examination 
was not conducted at a time when the veteran's service-
connected skin disability was active.  In addition, they 
maintained that the examiner failed to address all the areas 
of the veteran's body affected by his service-connected skin 
disability.

Although further delay is regrettable, an additional VA 
examination is necessary to assess the severity of the 
veteran's service-connected disability and ensure a fully 
informed decision regarding the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen claims seeking service 
connection for hypertension, CAD and 
residuals of a CVA, the RO should issue a 
letter which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for 
hypertension, CAD and residuals of a CVA, 
and notice regarding the type of evidence 
and information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.  The 
veteran should have opportunity to 
respond.  The RO should arrange for any 
further development suggested by his 
response.

2.  The RO should arrange for the veteran 
to be afforded an examination by a 
dermatologist to determine the current 
severity of his service-connected 
dermatophytosis with secondary eczemoid 
eruptions and post-inflammatory vitiligo.  
The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
the notice should be associated with the 
claims file.

The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  A 
complete history should be elicited, to 
include the types of medications that 
have been used/prescribed to treat the 
service-connected disability.  Any 
indicated studies should be performed.

The examiner should indicate the 
percentage of the veteran's body affected 
and the percentage of exposed areas, if 
any, affected.

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The location and extent of any 
scarring due to the veteran's service-
connected skin disability should be 
described.

Any systemic manifestations as well as 
the need and frequency for systemic 
therapy during the past year should be 
noted.

The examiner should comment on the 
frequency and duration of any flare-ups.  
The examiner should also offer an opinion 
as to the effect of the service-connected 
skin disability on the veteran's ability 
to work.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The rationale 
for all opinions expressed must also be 
provided.

3.  The RO should then readjudicate the 
remaining issues on appeal.  In 
adjudicating the claims to reopen, the RO 
should adjudicate the claims under 
38 C.F.R. § 3.156(a) (2001), as the 
veteran's claim was filed in December 
2000.  In adjudicating the claim for an 
increased rating, the RO should consider 
all pertinent Diagnostic Codes under 
38 C.F.R. § 4.118 when rating the 
veteran's skin disability.

If the benefits sought on appeal remain 
denied, an appropriate SSOC must be 
issued, and the veteran and his 
representative must have opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


